      Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 1 of 20



               IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TEXAS
                         AUSTIN DIVISION

SIERRA CLUB,                      §
                                  §
           Plaintiff,             §
                                  §
v.                                §
                                  §
U.S. ARMY CORPS OF ENGINEERS,     §
LIEUTENANT GENERAL TODD T.        §     Case No. 1:20-cv-00460-RP
SEMONITE, COLONEL KENNETH         §
N. REED, COLONEL TIMOTHY R.       §
VAIL, BRANDON MOBLEY, AND         §
KRISTI MCMILLAN,                  §
                                  §
           Defendants,            §
                                  §
and                               §
                                  §
KINDER MORGAN TEXAS PIPELINE §
LLC, AND PERMIAN HIGHWAY          §
PIPELINE, LLC,                    §
                                  §
           Intervenor-Defendants. §
                                  §

   INTERVENOR-DEFENDANTS KINDER MORGAN TEXAS PIPELINE LLC
    AND PERMIAN HIGHWAY PIPELINE, LLC’s ANSWER TO PLAINTIFF’S
       COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

                                   W. Stephen Benesh
                                   Texas State Bar No. 02132050
                                   BRACEWELL LLP
                                   111 Congress Avenue, Suite 2300
                                   Austin, Texas 78701-4061
                                   Telephone: (512) 494-3680
                                   Facsimile: (800) 404-3970
                                   Email: steve.benesh@bracewell.com
                                              and
                                   Ann D. Navaro (admitted pro hac vice)
                                   Brittany Pemberton (admitted pro hac vice)
                                   BRACEWELL LLP
                                   2001 M Street NW, Suite 900
                                   Washington, DC 20006
                                   Telephone: (202) 828-5811
        Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 2 of 20



                                     Facsimile: (800) 404-3970
                                     Email: ann.navaro@bracewell.com
                                     Email: brittany.pemberton@bracewell.com
Date: July 13, 2020                  COUNSEL FOR INTERVENOR-DEFENDANTS
                                     KINDER MORGAN TEXAS PIPELINE LLC AND
                                     PERMIAN HIGHWAY PIPELINE, LLC




                                      2
             Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 3 of 20




        Intervenor-Defendants Kinder Morgan Texas Pipeline LLC, and Permian Highway Pipeline,

LLC, (collectively, “PHP”) answer Plaintiff’s Complaint for Declaratory and Injunctive Relief (Dkt.

1) as follows.1

                                             II.
                                  RESPONSE TO ALLEGATIONS

        PHP responds to the specific allegations in Plaintiff’s Complaint for Declaratory and

Injunctive Relief in numbered paragraphs that correspond to the paragraph numbers of the Complaint

for the first 68 paragraphs. An error occurred at Plaintiff’s 69th paragraph on page 20, numbering it

as a second Paragraph 60. Instead of tracking Plaintiff’s typographical error, PHP will refer to those

paragraphs by their correct number and will identify for the Court the relevant incorrect paragraph

number and page number of Plaintiff’s Original Complaint. For example, PHP will respond to the

allegations in paragraph 69, noting that the Original Complaint identifies that paragraph as paragraph

60 on page 20. For each paragraph, if an allegation is not explicitly admitted, it is denied.

        1.        PHP admits the allegation in Paragraph 1 that Plaintiff has filed a complaint for

declaratory and injunctive relief. PHP also admits that the Permian Highway Pipeline (“Pipeline”) will

run from Reeves County to Colorado County with a length of approximately 428.54 miles and has

received verifications issued under the United States Army Corps of Engineers’ (the “Corps”)

Nationwide 12 (“NWP 12”) program. PHP denies the rest of the allegations in the first paragraph.

        2.        The allegations in the first and second sentences of paragraph 2 purport to characterize

a decision of the United States District Court for the District of Montana and a notice issued by the

Corps. Those documents speak for themselves and are the best evidence of their contents; PHP




1 The substance of this Answer is identical to the Proposed Answer that PHP filed with its Motion to
Intervene (Dkt. no. 16), which the Court granted on July 5, 2020 (Dkt. no. 25). Accordingly, PHP hereby files
its Answer as Intervenor-Defendant.
             Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 4 of 20



denies the allegations to the extent they are inconsistent with those documents. PHP denies the

allegation in the third sentence of paragraph 2.

        3.       The allegations in paragraph 3 state a legal conclusion to which no response is required.

To the extent a response is required, PHP denies the allegations.

        4.       PHP admits that the United States Fish and Wildlife Service prepared and issued a

Biological Opinion and Incidental Take Statement related to the Pipeline on February 3, 2020, and

that the Corps did not prepare an Environmental Assessment or Environmental Impact Statement

related to the Biological Opinion and Incidental Take Statement.            PHP denies the remaining

allegations in paragraph 4 and further states that they assert legal conclusions to which no response is

required.

        5.       The allegations in the first sentence of paragraph 5 purport to characterize federal

regulations which speak for themselves and are the best evidence of their contents; PHP admits that

the quoted language appears in those regulations. The allegations in the second sentence state a legal

conclusion to which no response is required and PHP lacks sufficient knowledge or information to

admit or deny the allegation that the Corps has not reinitiated consultation with the U.S. Fish and

Wildlife Service (the “Service”). PHP denies that any such reinitiation is required.

        6.       The allegations in Paragraph 6 state legal conclusions to which no response is required;

to the extent a response is required, the allegations are denied.

        7.       PHP admits that Plaintiff has brought its case under the statutes identified in paragraph

7. The remaining allegations set forth in paragraph 7 consist of legal conclusions to which no response

is required; to the extent a response is required, PHP denies the allegations.

        8.       With respect to the allegations in paragraph 8, PHP admits that venue is proper in this

judicial district; that Defendants are federal agencies and officers; and that a portion of the Pipeline

and areas subject to Corps jurisdiction are located in this district. The remaining allegations set forth



                                                   -2-
             Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 5 of 20



in paragraph 8 consist of legal conclusions to which no response is required. To the extent a response

is required, PHP denies the allegations.

        9.         PHP admits the allegations in paragraph 9.

        10.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 10 and therefore denies the allegations.

        11.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 11 and therefore denies the allegations.

        12.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 12 and therefore denies the allegations.

        13.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 13 and therefore denies the allegations.

        14.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 14 and therefore denies the allegations.

        15.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 10, except to deny that the Corps’ actions deprived Plaintiff of rights and protections to

which they are entitled.

        16.        PHP lacks sufficient knowledge or information to admit or deny the first sentence in

paragraph 16 and therefore denies the allegations. The remaining allegations in paragraph 16 state

legal conclusions to which no response is required. To the extent a response is required, PHP denies

the allegations.

        17.        The allegations set forth in paragraph 17 consist of legal conclusions to which no

response is required; to the extent a response is required, PHP denies the allegations.

        18.        PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 18 and therefore denies the allegations.



                                                   -3-
            Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 6 of 20



        19.     PHP lacks sufficient knowledge or information to admit or deny the allegations in

paragraph 19 and therefore denies the allegations; these allegations also state legal conclusions to

which no response is required. To the extent a response is required, PHP denies the allegations.

        20.     The allegations set forth in paragraph 20 consist of legal conclusions to which no

response is required. To the extent a response is required, PHP denies the allegations.

        21.     The allegations set forth in paragraph 21 consist of legal conclusions to which no

response is required. To the extent a response is required, PHP denies the allegations.

        22.     The allegations in paragraph 22 set forth legal conclusions to which no response is

required, except that PHP admits that the Corps is federal agency headquartered in Washington, D.C.,

with district offices in Fort Worth and Galveston, Texas.

        23.     The allegations in paragraph 23 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Todd T. Semonite is the Commanding General of

the Corps and its Chief of Engineers.

        24.     The allegations in paragraph 24 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Kenneth N. Reed is the District Commander of the

Corps’ Fort Worth District.

        25.     The allegations in paragraph 25 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Timothy R. Vail is the District Commander of the

Corps’ Galveston District.

        26.     The allegations in paragraph 26 set forth legal conclusions to which no response is

required except that, PHP admits that Defendant Brandon W. Mobley is the Chief of the Regulatory

Division for the Corps’ Fort Worth District who signed the Fort Worth District’s verification for the

Pipeline.




                                                -4-
          Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 7 of 20



        27.     The allegations in paragraph 27 set forth legal conclusions to which no response is

required, except that PHP admits that Defendant Kristi McMillan is the Leader of the Central

Evaluation Unit for the Corps’ Galveston District who signed the Galveston District’s verification for

the Pipeline.

        28.     The allegations set forth in paragraph 28 constitute legal conclusions to which no

response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied.

        29.     The allegations set forth in paragraph 29 constitute legal conclusions to which no

response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied.

        30.     The allegations set forth in paragraph 30 characterize federal regulations that speak for

themselves and are the best evidence of their contents. PHP admits the allegations to the extent they

accurately reproduce the federal regulations. To the extent the allegations are inconsistent with the

federal statute and the federal regulation, they are denied.

        31.     The allegations set forth in paragraph 31 constitute legal conclusions to which no

response is required. To the extent a response is required, PHP denies the allegations.

        32.     The allegations set forth in paragraph 32 constitute legal conclusions to which no

response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied.

        33.     PHP admits the allegation in sentence one of paragraph 33 that Nationwide Permit 12

is a nationwide permit. The remaining allegations set forth in paragraph 33 constitute legal conclusions



                                                  -5-
          Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 8 of 20



to which no response is required and characterize a federal statute and a federal regulation that speak

for themselves and are the best evidence of their contents. To the extent the allegations are

inconsistent with the federal statute and the federal regulation, they are denied.

        34.     The allegations set forth in paragraph 34 constitute legal conclusions to which no

response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied.

        35.     The allegations set forth in paragraph 35 constitute legal conclusions to which no

response is required and characterize a federal publication that speaks for itself and is the best evidence

of its contents. To the extent the allegations are inconsistent with the federal statute and the federal

publication, they are denied.

        36.     PHP admits that the U.S. District Court for the District of Montana issued an order

in the case referred to in the first sentence of paragraph 36. PHP lacks sufficient knowledge or

information to admit or deny the existence or content of Defendants’ communications regarding the

order. The remainder of allegations set forth in paragraph 36 constitute legal conclusions to which

no response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied.

        37.     The allegations set forth in paragraph 37 constitute legal conclusions to which no

response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied. PHP admits that the quoted text

appears in the referenced statutes and regulations.




                                                   -6-
          Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 9 of 20



        38.     The allegations set forth in paragraph 38 constitute legal conclusions to which no

response is required and characterize a federal statute and a federal regulation that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the federal statute and the federal regulation, they are denied. PHP admits that the Endangered

Species Act (“ESA”) treats interagency consultation at the cited text.

        39.     The allegations set forth in paragraph 39 constitute legal conclusions to which no

response is required and characterize a federal statute and an opinion of the United States Supreme

Court that speak for themselves and are the best evidence of their contents. PHP admits that the

quoted text appears in the referenced materials. To the extent the allegations are inconsistent with

the Court’s opinion, they are denied.

        40.     The allegations set forth in paragraph 40 constitute legal conclusions to which no

response is required and characterize a federal publication that speaks for itself and is the best evidence

of its contents. To the extent the allegations are inconsistent with the federal statute and the federal

publication, they are denied.

        41.     The allegations set forth in paragraph 41 constitute legal conclusions to which no

response is required and characterize an order of the U.S. District Court for the District of Montana

that speaks for itself and is the best evidence of its contents. To the extent the allegations are

inconsistent with the referenced materials, they are denied.

        42.     The first two sentences of paragraph 42 constitute legal conclusions to which no

response is required and characterize various federal documents which speaks for themselves and are

the best evidence of their contents. The remainder of allegations set forth in paragraph 42 constitute

legal conclusions to which no response is required and characterize a federal regulation that speaks

for itself and is the best evidence of its contents. To the extent the allegations are inconsistent with

the federal documents and regulations, they are denied.



                                                   -7-
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 10 of 20



        43.     The allegations set forth in paragraph 43 constitute legal conclusions to which no

response is required and characterize a federal regulation that speaks for itself and is the best evidence

of its contents. To the extent the allegations are inconsistent with the federal statute and the federal

regulation, they are denied. PHP admits that the quoted text appears in the referenced regulation.

        44.     PHP admits that the Council on Environmental Quality is a federal agency. The

remaining allegations set forth in paragraph 44 constitute legal conclusions to which no response is

required and characterize a federal statute and a federal regulation that speak for themselves and are

the best evidence of their contents. To the extent the allegations are inconsistent with the federal

statute and the federal regulation, they are denied.

        45.     The allegations set forth in paragraph 45 constitute legal conclusions to which no

response is required and characterize a federal regulation that speaks for itself and is the best evidence

of its contents. To the extent the allegations are inconsistent with the federal regulation or statute,

they are denied.

        46.     The allegations set forth in paragraph 46 constitute legal conclusions to which no

response is required and characterize federal regulations that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the federal regulations,

they are denied.

        47.     The allegations set forth in paragraph 47 constitute legal conclusions to which no

response is required and characterize federal regulations and a federal document that speak for

themselves and are the best evidence of their contents. To the extent the allegations are inconsistent

with the reference materials, they are denied.

        48.     The allegations set forth in paragraph 48 constitute legal conclusions, to which no

response is required,    and characterize a federal regulation that speaks for itself and is the best




                                                  -8-
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 11 of 20



evidence of its contents. To the extent the allegations are inconsistent with the referenced materials,

they are denied.

        49.     The allegations set forth in paragraph 49 constitute legal conclusions to which no

response is required and characterize federal regulations that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the referenced

regulations, they are denied.

        50.     The allegations set forth in paragraph 50 constitute legal conclusions to which no

response is required and characterize federal statutes and an opinion of a federal district court that

speak for themselves and are the best evidence of their contents. To the extent the allegations are

inconsistent with the federal statutes and court opinions, they are denied.

        51.     The allegations in paragraph 51 constitute legal conclusions to which no response is

required and purport to characterize federal documents and regulations. To the extent the allegations

are inconsistent with those documents, the allegations are denied.

        52.     The allegations set forth in paragraph 52 constitute legal conclusions to which no

response is required and characterize federal regulations that speak for themselves and are the best

evidence of their contents. To the extent the allegations are inconsistent with the federal regulations,

they are denied.

        53.     The allegations set forth in paragraph 53 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the statute, they are denied.

        54.     The allegations set forth in paragraph 54 constitute legal conclusions to which no

response is required and characterize a federal statute that speaks for itself and is the best evidence of

its contents. To the extent the allegations are inconsistent with the statute, they are denied.




                                                  -9-
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 12 of 20



       55.     PHP admits the first five sentences of paragraph 55. It denies the first clause of the

sixth sentence, and admits the remainder.

       56.     PHP admits the allegations in paragraph 56 only to the extent that the Pipeline will

cross approximately 449 waters along its length that were considered to be “waters of the United

States” within the meaning of the Clean Water Act at the time the Corps’ verification was issued, that

work related to such crossings is subject to federal regulation under the Clean Water Act, and that

work in a number of crossings can proceed under NWP 12 without verification by the Corps. PHP

denies the remaining allegations in paragraph 56.

       57.     PHP admits the allegations in the first sentence of paragraph 57 only to the extent

PHP provided a pre-construction notification (“PCN”) to the Fort Worth District for approximately

43 crossings and to the Galveston District for approximately 86 crossings pursuant to various

requirements of the NWPs, including, where applicable, General Condition 18. PHP lacks sufficient

knowledge or information to admit or deny the allegations in the second sentence of paragraph 57

except to admit that the Corps evaluated the PCNs pursuant to NWP 12. PHP denies the remaining

allegations of paragraph 57.

       58.     With respect to the allegations in the first sentence of paragraph 58, PHP admits that

the referenced project numbers are used to identify the Corps’ actions with respect to work regulated

by the Corps related to Pipeline construction. The allegations in the second sentence of paragraph 58

purport to characterize Corps documents which speak for themselves and are themselves the best

evidence of their contents. To the extent the allegations in paragraph 58 are inconsistent with those

documents and except as herein admitted, PHP denies the allegations.

       59.     PHP admits the allegations in a paragraph 59 to the extent that the allegations are

consistent with the contents of the Biological Assessment, the Biological Opinion, and/or the Corps’

verifications which speak for themselves and are themselves the best evidence of their contents. To



                                                - 10 -
          Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 13 of 20



the extent the allegations in paragraph 59 are inconsistent with those documents, PHP denies the

allegations.

        60.    PHP admits the allegations in paragraph 60 to the extent that the allegations are

consistent with the contents of the Biological Opinion and federal regulations, which speak for

themselves and are the best evidence of their contents. To the extent the allegations in paragraph 60

are inconsistent with the Biological Opinion and federal regulations, PHP denies the allegations.

        61.    PHP admits the allegations in paragraph 61 to the extent that the allegations are

consistent with the contents of the Biological Opinion, which speaks for itself and is the best evidence

of its contents. To the extent the allegations in paragraph 61 are inconsistent with the Biological

Opinion and federal regulations, PHP denies the allegations.

        62.    PHP admits the allegations in a paragraph 62 to the extent that the allegations are

consistent with the contents of the Biological Assessment, the Biological Opinion, and/or the Corps’

verifications which speak for themselves and are themselves the best evidence of their contents. To

the extent the allegations in paragraph 62 are inconsistent with those documents, PHP denies the

allegations.

        63.    The allegations in paragraph 63 constitute legal conclusions and purport to

characterize the Biological Opinion, the Incidental Take Statement, the ESA, and the ESA’s

implementing regulations, which speak for themselves and are the best evidence of their character.

To the extent the allegations in paragraph 63 are inconsistent with those materials, PHP denies the

allegations.

        64.    The allegations in paragraph 64 constitute legal conclusions and purport to

characterize the Biological Opinion, the Incidental Take Statement, the ESA, and the ESA’s

implementing regulations, which speak for themselves and are the best evidence of their character.




                                                 - 11 -
          Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 14 of 20



To the extent the allegations in paragraph 64 are inconsistent with those materials, PHP denies the

allegations.

        65.     PHP admits the first sentence of paragraph 65. The second sentence is a legal

conclusion to which no response is required. To the extent a response is required, PHP denies the

second sentence.

        66.     Paragraph 66 is a legal conclusion to which no response is required; paragraph 66 also

purports to characterize the Corps’ verifications which are themselves the best evidence of their

contents. To the extent a response is required, PHP admits the allegations to the extent consistent

with the referenced documents.

        67.     Paragraph 67 characterizes a federal document that speaks for itself and is the best

evidence of its contents. To the extent the allegations are inconsistent with the federal document,

they are denied.

        68.     Paragraph 68 characterizes a federal document that speaks for itself and is the best

evidence of its contents. To the extent the allegations are inconsistent with the federal document,

they are denied.

        69.     PHP admits allegations in paragraph 69, erroneously paragraph 60 on page 20 of

Plaintiff’s Original Complaint, to the extent that the allegations are consistent with the content of the

Biological Assessment, the Biological Opinion, and the Corps’ verification documents, which are

themselves the best evidence of those contents. To the extent that Plaintiff’s description of those

contents is inconsistent with those documents, PHP denies the allegations.

        70.     PHP admits the allegations in paragraph 70, erroneously paragraph 61 on page 21 of

Plaintiff’s Original Complaint, to the extent that the allegations are consistent with the Biological

Opinion and their incorporation into the Corps’ verifications, which are themselves the best evidence




                                                 - 12 -
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 15 of 20



of their contents. To the extent Plaintiff’s allegations of the contents of those documents are

inconsistent with those documents, PHP denies Plaintiff’s allegations.

        71.     PHP admits the allegations in paragraph 71, erroneously paragraph 62 on page 21 of

Plaintiff’s Original Complaint, to the extent that the Corps did not prepare an Environmental

Assessment or Environmental Impact Statement for the verification decisions specific to work related

to the Pipeline. PHP denies that any such analysis was required.

        72.     With respect to the allegations in paragraph 72, erroneously paragraph 63 on page 21

of Plaintiff’s original complaint. PHP admits that construction of the Pipeline began in 2019 and that

construction has included work subject to NWP 12. PHP denies the remaining allegations in this

paragraph.

        73.     With respect to the allegations in paragraph 73, erroneously paragraph 64 on pages 21

and 22, PHP admits only that construction of the Pipeline is ongoing. PHP lacks information to admit

or deny the allegations related to internal Corps communications or lack of communications as alleged

in the second sentence. PHP admits the allegation in the third sentence, that the Corps has not

instructed PHP to halt construction activities subject to its jurisdiction, and denies that it is required

to do so. The remaining sentences assert legal conclusions which do not warrant a response; to the

extent a response is required, PHP denies the allegations.

        74.     Paragraph 74, erroneously paragraph 65 on page 22 of Plaintiff’s Original Complaint,

asserts a legal conclusion and purports to characterize the content of the Corps’ verifications. To the

extent a legal conclusion is asserted, no response is required; if a response is required, PHP denies the

allegations. With respect to the content of the Corps’ verification documents, the documents stand

for themselves and are the best evidence of their contents. To the extent a response is required with

respect to those documents, PHP denies the allegations to the extent they are inconsistent with the

documents.



                                                  - 13 -
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 16 of 20



        75.       Paragraph 75, erroneously paragraph 66 on page 22 of Plaintiff’s Original Complaint,

cites to federal regulations which speak for themselves and are the best evidence of their contents.

The remainder of the allegation in paragraph 74 asserts a legal conclusion to which no response is

required, but to the extent a response is required, PHP denies the allegations.

        76.       Paragraph 76, erroneously paragraph 67 on page 22 of Plaintiff’s Original Complaint,

asserts a legal conclusion to which no response is required. To the extent a response is required, PHP

denies the allegations.

        77.       Paragraph 77, erroneously paragraph 68 on page 23 of Plaintiff’s Original Complaint,

incorporates Plaintiff’s preceding allegations. In response, PHP incorporates the preceding responses

in this Answer.

        78.       Paragraph 78, erroneously paragraph 69 on page 23 of Plaintiff’s Original Complaint,

asserts a number of legal conclusions which require no response. To the extent a response is required,

PHP denies the allegations.

        79.       The allegations in paragraph 79, erroneously paragraph 70 on page 23 of Plaintiff’s

Original Complaint, asserts a legal conclusion to which no response is required. To the extent a

response is required, PHP denies the allegations.

        80.       PHP lacks information regarding internal Corps communications to admit or deny the

allegation in the first sentence in paragraph 80, erroneously paragraph 71 on page 23 of Plaintiff’s

Original Complaint. With respect to the second sentence, PHP admits that the Corps has not

suspended or revoked verifications for work related to Pipeline construction and denies that it has any

obligation to do so.

        81.       Paragraph 81, erroneously paragraph 72 on page 23 of Plaintiff’s Original Complaint,

asserts a legal conclusion to which no response is required. To the extent a response is required, PHP

denies the allegations.



                                                 - 14 -
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 17 of 20



        82.     Paragraph 82, erroneously paragraph 73 on pages 23 and 24 of Plaintiff’s Original

Complaint, asserts legal conclusions to which no response is required. To the extent a response is

required, PHP denies the allegations.

        83.     Paragraph 83, erroneously paragraph 74 on page 24 of Plaintiff’s Original Complaint,

incorporates the Plaintiff’s preceding allegations. In response, PHP incorporates the preceding

responses in this Answer.

        84.     Paragraph 84, erroneously paragraph 75 on page 24 of Plaintiff’s Original Complaint,

asserts legal conclusions to which no response is required. To the extent a response is required, PHP

denies the allegations.

        85.     PHP admits the allegations in Paragraph 85, erroneously paragraph 76 on page 24 of

Plaintiff’s Original Complaint, only to the extent that the Corps did not prepare a NEPA analysis

specific to its verification that regulated activities incident to construction of the Pipeline could

proceed under NWP 12. PHP denies that any such analysis was required.

        86.     Paragraph 86 of Plaintiff’s Original Complaint on page 24, erroneously paragraph 77,

asserts legal conclusions to which no response is required. To the extent a response is required, PHP

denies the allegations.

        87.     Paragraph 87, erroneously paragraph 78 on page 25 of Plaintiff’s Original Complaint,

incorporates the Plaintiff’s preceding allegations. In response, PHP incorporates the preceding

responses in this Answer.

        88.     Paragraph 88, erroneously paragraph 79 on page 25 of Plaintiff’s Original Complaint,

asserts legal conclusions to which no response is required. To the extent a response is required, PHP

denies the allegations.

        89.     PHP admits the allegations on Paragraph 89, erroneously paragraph 80 on page 25 of

Plaintiff’s Original Complaint, only to the extent that the Corps did not prepare a NEPA analysis



                                               - 15 -
          Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 18 of 20



specific to its verification that regulated activities incident to construction of the Pipeline could

proceed under NWP 12. PHP denies that any such analysis was required.

        90.     Paragraph 90, erroneously paragraph 81 on page 25 of Plaintiff’s Original Complaint,

asserts legal conclusions to which no response is required. To the extent a response is required, PHP

denies the allegations.

                                              III.
                                     AFFIRMATIVE DEFENSES

        90.     PHP and the Corps complied with relevant federal statutes and administrative

regulations related to activities regulated under the Clean Water Act and required for construction of

the Pipeline.

        91.     Plaintiff’s claims are barred, by whole or in part, by laches.

                                             IV.
                                      PRAYER FOR RELIEF

        Intervenor-Defendants Kinder Morgan Texas Pipeline LLC and Permian Highway Pipeline,

LLC pray that Plaintiff’s claims be denied and that Defendants be granted all other just and proper

relief to which they are entitled.




                                                  - 16 -
       Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 19 of 20



Dated July 13, 2020                   Respectfully submitted,

                                      BRACEWELL LLP

                                      /s/ W. Stephen Benesh
                                      W. Stephen Benesh
                                      Texas State Bar No. 02132050
                                      steve.benesh@bracewell.com
                                      111 Congress Avenue, Suite 2300
                                      Austin, Texas 78701
                                      Tel.: 512.494.3680
                                      Fax: 800-404-3970

                                      Ann D. Navaro (admitted pro hac vice)
                                      ann.navaro@bracewell.com
                                      Brittany M. Pemberton (admitted pro hac vice)
                                      brittany.pemberton@bracewell.com
                                      BRACEWELL LLP
                                      2001 M Street NW, Suite 900
                                      Washington DC 20036
                                      Tel: 202.828.5811
                                      Fax: 800.404.3970

                                      Counsel for Intervenor-Defendants Kinder
                                      Morgan Texas Pipeline LLC and Permian
                                      Highway Pipeline, LLC




                                   - 17 -
         Case 1:20-cv-00460-RP Document 31 Filed 07/13/20 Page 20 of 20



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 13th day of July 2020, a true and complete copy of the

foregoing Intervenor-Defendants Kinder Morgan Texas Pipeline LLC and Permian Highway Pipeline,

LLC’s Answer to Plaintiff’s Complaint for Declaratory and Injunctive Relief was served to all counsel

of record who are deemed to have consented to electronic service via the Court’s CM/ECF system.


                                             /s/ W. Stephen Benesh
                                             W. Stephen Benesh
